 In the Matter Of MONROE CO-OPERATIVE OIL COMPANY, EMPLOYERandHOWARD A. VENZKE, PETITIONERandLOCAL 299, INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, AFL, UNIONIn the Matter Of MONROE CO-OPERATIVE OIL COMPANY, EMPLOYERandUNITED BREWERY, FLOUR, CEREAL, SOFT DRINK AND DISTILLERYWORKERS OF AMERICA, CIO, PETITIONERCases Nos.7-RD-5O and7-RC-580, respectively.DecidedSeptember23, 1949DECISIONANDDIRECTION OF ELECTIONUpon separate petitions for decertification and certification dulyfiled, a consolidated hearing was held before Harold L. Hudson, hear-ing officer.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner in the decertification case, an employee of theEmployer, asserts that Local 299, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America, AFL, here-in called Local 299, is no longer the bargaining representative of theEmployer's employees within the meaning of Section 9 (a) of the Act.United Brewery, Flour, Cereal, Soft Drink & Distillery Workers ofAmerica, CIO, herein called Brewery Workers, is a labor organizationclaiming to represent certain employees of the Employer.3.Questions affecting commerce exist concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.1 At the hearing,Local 299, International Brotherhood of Teamsters,Chauffeurs, Ware-housemen and Helpers of America,AFL, moved to intervene in this proceeding.Withoutobjection the motion was granted.86 N. L.R. B., No. 20.95 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn April 19, 1949, the Petitioner filed a petition for decertificationin Case No. 7-RD-50.Two dayslater,on April 21, 1949, the Em-ployer and Local No. 299 executed a collective bargaining agreementfor 1 year, retroactive to November 1, 1948, and thereafter automati-cally renewable from year to year.2 Subsequently, on June 3, 1949,Brewery Workers filed their petition for certification of representa-tives in Case No. 7-RC-580.Local 299 apparently contends that thecontract is a bar to both the RD and RC petitions.Our dissentingcolleagues would hold that the Employer's recognition of Local 299should operate to bar a petition for 1 year exactly as though a Boardcertification had issued.Therefore they would find a contract signedwithin that first year, regardless of the pendency of a prior petition,to be a bar for its term.They assert that the majority is penalizing Local 299 for its with-drawal of the petition in the earlier Case No. 7-RC-75 because of theEmployer's voluntary recognition; is discouraging voluntary collec-tive bargaining between employers and unions; and is insisting thatunions submit to Government intervention in order to-achieve success-ful collective bargaining.Such is not our intention.All we aresaying is that a union and an employer who have a relationship basedonly upon voluntary recognition must bring that recognition to frui-tion by a timely collective bargainingagreement,if they are to expectthis Board to honor it as a bar to a petition by others.What our colleagues in effect propose is certification based on mererecognition.We cannot agree to such dilution of the special effectof Board action following an election by secret ballot.As we said intheGeneral Boxcase, when the same dissenters proposed that the peti-tioner there be certified without an election,3 "... such a proceduremight well stimulate collusion and raise more problems than it wouldsolve. . . ."Moreover, as we further said, "Employers and unionsdo not require Board certification as a prerequisite to collective bar-gaining if recognition of a majority representative suffices for theirpurposes.But if a certification is deemed desirable because of itsspecial advantages, the use of the ballot box is not too high a price topay. "Our dissenting colleagues also suggest that the fact that Local 299won a union-authorization election after its recognition by the Em-ployer buttresses their view.We cannot agree. The purpose of the2The agreement's execution was the result of negotiations commenced after the filingof a petition by Local 299 in an earlier case(Case No. 7-RC-75),and the withdrawalthereof as the result of recognition of its majority status by the Employer onApril 28,1948.Subsequently, Local 299 filed a petition for union-shop authorization.As a re-sult of a consent union-shop election conducted and won by it on July 13, 1948,the Unionultimately negotiated the April 1949 agreement now urged as a bar.882 N. L. It. B. 678,Members Murdock and Gray concurred specially. MONROE CO-OPERATIVE OIL COMPANY97two types of elections are widely different.We have already held thatthe 1-year rule regarding elections 4 is not applicable to them takentogether.5The provisions for the conduct of these elections are notonly physically separated in the statute, but the issues before thevoters, the ends to be achieved, and the conditions precedent to con-ducting them are entirely different.With regard to Case No. 7-RD-50, we have frequently held that acontract executed after the filing of a timely petition does not con'stitute a bar.6Similarly we find that, as the petition in the RD caseraised a timely question concerning representation, which was unre-solved when the RC petition was filed, the contract does not constitute.a bar to the RC petition.?As the questions of representation involvedin Cases Nos. 7-RD-50 and 7-RC-580 can best be resolved in a singleelection, we shall not direct separate elections.4.We find that the following employees of the Employer at itsMonroe, Michigan, plant, constitute a unit appropriate for purposesof collective bargaining within the meaning of Section 9 (b) of theAct :All employees of the Employer's beverage department, excludingoffice and clerical employees, guards, and supervisors as defined in theAct.DIRECTION OF ELECTION 8As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an electionby secret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this4 Section 9 (c) (3), and Section 9 (e) (3) of the Act.5Matter of Gilchrist Timber Company,76 N. L. R. B. 1233,where the Board held thata union-authorization election could properly be held within 12 months of one to selecta bargaining representative.6Matter of Mathieson Chemical Corporation,81 N. L. R. B. 1355;Matter of New Yorkand Pennsylvania Company,Inc.,81 N.L. R. B. 1326;Matter of Sprague Electric Com-pany,81 N. L.R. B. 410;Matter of C. A. Swanson and Sons,81 N. L.R. B. 321;Matterof International Harvester Company(Fort Wayne, Indiana,Plant),80 N. L. R.B. 1451.7Matter of Humble Oil & Refining Company,53 N. L. R. B. 116, 119;ef.Matter of'Merchants Refrigerating Company,78 N. L. R. B. 528,inwhich a timely RC petitionwas withdrawn and we dismissed an RD petition filed after the automatic renewaldata of the contract,on the ground that the withdrawn petition no longer raised aquestion concerning representation,and the renewed contract constituted a bar to thesubsequent untimely petition.Although a letter written by the Petitioner in Case No. 7-RD-50 was submitted inevidence requesting the withdrawal of the petition in that case,at the hearing the Petitionerstated that the employees desired that an election be held in that proceeding.Accordingly,we find that the question concerning representation raised by the RD petition remainspending.8Either participant in the election herein may,upon its prompt request to,and approvalthereof by,the Regional Director,have its name removed from the ballot. 98DECISIONSOF NATIONALLABOR RELATIONS BOARDcase was heard,and subject to Sections 203.61 and 203.62 of NationalLaborRelations Board Rules and Regulations,among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election,including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off,but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election,and also excluding employeeson strike who are not entitled to reinstatement,to determine whetherthey desire to be represented,for purposes of collective bargaining, byLocal 299, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,AFL; or by United Brewery,Flour, Cereal, Soft Drink & Distillery Workers of America; or byneither.MEMBERS MuxnocK and GRAY,dissenting :In our opinion,the decision of the majority refusing to hold Local299's contract to be a bar,and directing an election in this proceeding,is unjust to Local 299 and a blow to voluntary collective bargainingand stable labor relations.Shortly before April 28,1948, Local 299 filed a petition for certifi-cation as bargaining representative of the employees in the Employer'sbeverage department.On that date the Employer granted recognitionin writing to Local 299.Local 299 thereupon withdrew its represen-tation petition,and a month later filed a petition for authorization tonegotiate a union-security contract.Pursuant to this petition theRegional Director conducted a UA election on July 13,1948, as a re-sult of which a certificate of authority to negotiate for a union-securitycontract was issued to Local 299. The Union and the Employer there-after negotiated a contract,retroactive to November 1, .1948, on whichagreement was apparently reached in December 1948, but for somereason it was not actually signed untilApril21, 1949.The executionof the contract was within 1 year of recognition of the Union by theEmployer on April 28, 1948; it was 2 days.after the decertificationpetition herein was filed, and several weeks prior to the filing of thepetition for certification by Brewery Workers.On the foregoingfacts we wouldhold that Local299 was entitledto protection from rival petitions for a period of 1 year from the dateit was recognized as collective bargaining representative by the Em-ployer on April 28, 1948; and that the contract executed by the Em-ployer and Local 299 on April 21, 1949, within the 1-year period,accordingly stands as a bar to the decertification and rival petition MONROE CO-OPERATIVE OIL COMPANY99.before us in this proceeding.This result would indisputably followunder well-established principles if Local 299 had proceeded with itsoriginal petition for certification to the certification stage.But be-cause the Employer voluntarily recognized Local 299's representativestatus and Local 299 withdrew its petition, sparing the Board expenseand trouble of conducting an election to establish the existence of afact which the parties recognized, our majority colleagues now penal-ize Local 299 by refusing to accord it a protected period in which toexercise its representative status.In other words, this is one moresituation in which our majority colleagues make a decision whichnecessarily operates to discourage voluntary collective bargainingand to force employers and unions to submit to Government interven-tion in order to achieve successful collective bargaining.But as wehave had occasion to point out previously,9 "There are thousands ofemployers who have voluntarily recognized and bargained with repre-sentatives of their employees.The Act does not contemplate thatcollective bargaining under voluntary recognition shall not takeplace, that intervention by the government is necessary to good collec-tive bargaining." Indeed, for the very purpose of encouragingvolun-tarycollective bargaining the Board long ago adopted its well knownpolicy of refusing to conduct an election and certify a new representa-tive during the effective term of a valid collective bargaining contracteven though the contracting union thus accorded protection from rivalpetitions is a voluntarily recognized representative and has not beenelected and certified by the Board under Section 9 (c).We perceiveno valid reason why a voluntarily recognized union is any the less en-titled to protection of its status for a reasonable period before achiev-ing a contract than it is accorded after it has obtained a contract; nordo our majority colleagues give any reason. The only argument madeagainst according such protection is that the Board cannot be sure thata voluntary recognition is free from collusion; therefore it should notextend the same protection to voluntarily recognized representativestatus as it does to unions certified after an election.But if that is tobe the controlling consideration, then the Board logically should with-draw its contract bar protection accorded to voluntarily recognizedunions.For the mere making of a contract adds absolutely nothing toshow the bona fide character of the voluntary recognition. Indeed,hasty entry into a contract is a common element in many of the casesin which the Board has found employer domination of labor organiza-tions in violation of Section 8 (2) of the Act.'Matter of Advance Pattern Co.,80 N, L. It. B. 29, dissenting opinion. See alsoour dissenting opinions inMatter of General Box Company,82 N. L. It. B. 678. 100DECISIONSOF NATIONALLABOR RELATIONS BOARDIt may also be noted that in the case at hand we have convincingevidence of the bona fide character of the voluntary recognition whichshould be of far greater significance than the mere making of a con-tract.Three months after the voluntary recognition, a majority ofthe employeesin the unit(not simply of those voting) voted in aBoard-conducted secret ballot election to authorize Local 299 to makea union-security contract.We submit that this partakes of the char-acter of a reaffirmation of their choice of Local 299 as their bargainingrepresentative.It is wholly unrealistic not to recognize that em-ployees would not vote to confer authority on their representative tobind them to a union-shop contract if they did not want representa-tion by such union.10Yet our majority colleagues refuse to recognizethis fact and adhere to a decision which operates to subvert a policyof encouraging stable voluntary collective bargaining in favor of pro-moting elections under Board auspices.10 See our dissent inBaker Ice Machine Company,86 N. L.R. B. 385,inwhich weobject to the refusal of the majority to recognize any protected period in which authoriza-tion to negotiate a union-security contract may be exercised after being granted.